         Case 1:20-cv-11889-MLW Document 28 Filed 11/13/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS



 DR. SHIVA AYYADURAI,

                                 Plaintiff,

                            v.                                   CIVIL ACTION
                                                                 NO. 1:20-cv-11889-MLW
 WILLIAM FRANCIS GALVIN, in his official
 capacity as the Secretary of the Commonwealth
 of Massachusetts,

                                 Defendant.



                                    JOINT STATUS REPORT

       Pursuant to the Court’s order of October 30, 2020, Plaintiff Dr. Shiva Ayyadurai and

Defendant William Francis Galvin, in his official capacity as Secretary of the Commonwealth,

hereby submit this joint status report.

       The parties have not agreed that this case should be dismissed. Plaintiff has filed an

Amended Complaint that asserts additional claims against newly added Defendants, including

William F. Galvin in his individual capacity. Undersigned defense counsel offered to accept and

complete waivers of the service of summonses on behalf of Secretary Galvin, in his official and

individual capacities, Michelle Tassinari, in her individual capacity, and Debra O’Malley, in her

individual capacity. Plaintiff has chosen to serve them in hand via a sheriff instead in order to

move this litigation along without preventable delay. Plaintiff notes that the Attorney General

intends to defend the individuals at public expense against claims alleging intentional torts.

       Defendants anticipate that they will move to dismiss the Amended Complaint and

Plaintiff will oppose such motions to dismiss.



                                                 1
         Case 1:20-cv-11889-MLW Document 28 Filed 11/13/20 Page 2 of 3




       The parties submit that discovery should be stayed until these motions to dismiss are

resolved. Once the motions to dismiss are resolved, Plaintiff requests that fact discovery be

completed within three months, with another two months for expert discovery. Defendants

request that fact discovery be completed within six months, with another three months for expert

discovery.

                                              Respectfully submitted,

                                              DR. SHIVA AYYADURAI

                                              /s/ Dr. Shiva Ayyadurai
                                              Dr. Shiva Ayyadurai, Pro Se
                                              701 Concord Ave.
                                              Cambridge, MA 02138
                                              Phone: 617-631-6874
                                              Email: vashiva@vashiva.com


                                              WILLIAM FRANCIS GALVIN,
                                              in his official capacity,

                                              By his Attorneys,

                                              MAURA HEALEY
                                              ATTORNEY GENERAL

                                              /s/ Adam Hornstine
                                              Anne Sterman (BBO No. 650426)
                                              Adam Hornstine (BBO No. 666296)
                                              Assistant Attorneys General
                                              Government Bureau
                                              One Ashburton Place
                                              Boston, MA 02108
                                              (617) 963-2524
                                              Anne.Sterman@mass.gov
                                              (617) 963-2048
                                              Adam.Hornstine@mass.gov




                                                2
         Case 1:20-cv-11889-MLW Document 28 Filed 11/13/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF) and
that a copy will be sent to those indicated as non-registered participants by email on November
13, 2020.

                                                     /s/ Adam Hornstine
                                                     Adam Hornstine
                                                     Assistant Attorney General




                                                 3
